Citation Nr: 1701551	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from July 1971 to July 1973, including in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for headaches.  

The case was later transferred to the New York, New York Regional Office (RO).  

In August 2014, the Board remanded this appeal for further development.  

In September 2016, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in September 2016.  In October 2016, the Veteran and his representative were properly provided with a copy of the VHA opinion.  In December 2016, the Veteran's representative submitted additional argument in support of his appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's headaches are caused by his service-connected posttraumatic stress disorder (PTSD), with alcohol abuse and drug dependence.  






CONCLUSION OF LAW

The criteria for service connection for headaches, as secondary to service-connected PTSD, with alcohol abuse and drug dependence, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309 (e).  (Under 38 C.F.R. § 3.309 (e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309 (e) (Note 3.).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for PTSD, with alcohol abuse and drug dependence.  He is also service-connected for bronchial asthma; residuals of prostate cancer; and for erectile dysfunction.  

The Veteran contends that he has headaches that are related to service, to include as due to Agent Orange exposure.  He specifically maintains that his headaches began during service after returning from Vietnam.  He reports that prior to his discharge from service in July 1973, he experienced the onset of migraine headaches.  The Veteran states that prior to service, he suffered from a common, ordinary form of headaches referred to as stress headaches.  He also asserts that any pre-existing headache disorder was aggravated during service.  The Veteran further indicates that his headaches are caused by his service-connected PTSD, with alcohol abuse and drug dependence.  

The Veteran served on active duty in the Army from July 1971 to July 1973, including in the Republic of Vietnam.  

The Board determined that the private medical opinions of record were insufficient to decide the Veteran's claim on the merits and in September 2016 sought an opinion from a VHA specialist as to the etiology of the Veteran's headaches.  

A September 2016 VHA opinion was provided by a neurologist.  The physician discussed the Veteran's medical history in some detail.  The physician reported that medical records tended to indicate that the Veteran had a mixed headache disorder.  The physician stated that there was migraine, as well as tension features, scattered throughout the medical records for the previous fifteen years.  The physician maintained that, as to the onset of any particular type of headache, it was impossible to tell because there was insufficient detail in the records to know.  It was noted, however, that "MS", which was presumed to be Morphine Sulfate, would suggest a severe headache which, as the Veteran indicated, might very well represent a migraine.  The physician stated that such predated service, suggesting a pre-existing condition.  It was noted that the frequency and severity of migraine headaches could vary widely over time.  The physician reported that if there was evidence of severe headaches during service, he would have expected at least a mention of such headaches pursuant to a medical evaluation board report in May 1973.  The physician indicated that there was no mention of headaches in the Veteran's service medical records at all, suggesting that, at least during service, there was no exacerbation of the Veteran's presumed headache disorder(s) including while stationed in Colorado after his return from Vietnam.  

The physician reported that there were no medical records in evidence covering the years between the Veteran's period of service and the late 1990s.  It was noted that records subsequent to that time show the typical waxing and waning of severity that was typical for migraine headaches and other headache disorders.  The physician stated that there was no evidence of a head injury which might be expected to materially alter the cause of the migraines.  The examiner indicated that, therefore, there was no evidence to suggest that the Veteran's period of service aggravated his headache disorder(s) beyond the natural course.  It was noted that migraine was a multiple symptom illness with an etiology that was only partially understand and was still under active investigation.  The physician reported that there might be a genetic predisposition as it was familial in fifty percent of patients.  

The physician indicated that PTSD was not a medically recognized cause of migraines, but that headaches were a common symptom of PTSD.  The physician stated that migraines headaches could be triggered by heat, humidity, stress, noise, certain odors, certain foods, and other agents.  The physician commented that, as such, it was possible that PTSD might trigger a migraine.  The physician related that the available medical evidence did not suggest worsening of the Veteran's headaches with worsening of his PTSD symptoms.  It was noted that there was an entity known as transformed analgesic rebound headache where a migraine was worsened by abortive medications, such as overuse of triptans and narcotics.  The physician maintained, however, that withdrawal from the offending agents let the headache "untransform" and, hence, was not a permanent and irreversible aggravation.  

The Board notes that the VHA physician specifically indicated that headaches were a common symptom of PTSD, that migraines could be triggered by stress; and that it was possible that PTSD might trigger migraine headaches.  The Board observes, therefore, that the physician has essentially indicated that the Veteran's headaches, which he described as a mixed headache disorder, were caused, at least in part, by his service-connected PTSD, with alcohol abuse and drug dependence.  The Board notes that the Veteran is considered totally disabled as a result of his service-connected PTSD, with alcohol abuse and drug dependence.  

Therefore, based on the totality of the evidence, the Board finds that the Veteran's current headaches are due, at least in part, to his PTSD, with alcohol abuse and drug dependence.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against granting service connection for headaches on a secondary basis.  The Board therefore finds that the Veteran's headaches are due to or the result of his service-connected PTSD, with alcohol abuse and drug dependence.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  



ORDER

Service connection for headaches, as secondary to service-connected PTSD, with alcohol abuse and drug dependence, is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


